MORTON, Circuit Judge,
inclines to think that the great difficulty which a person would have in inflicting on himself such a wound as caused Wheeler’s death, the position of his body, the unexplained contused wound on the left side of his head, the entire absence of any known motive for suicide or disposition towards it together with actions by Wheeler that forenoon clearly indicating an expectation *618of continued life, and the evidence as to other facts which if true might be thought inconsistent with suicide, made it proper to submit to the jury the question how Wheeler came to his death.